                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL J. GRASSO, JR,                :
                                          CIVIL ACTION NO. 3:21-0130
                      Petitioner      :
                                               (JUDGE MANNION)
                v.                    :

WARDEN ERIC BRADLEY                   :

                      Respondent      :

                               MEMORANDUM

      Petitioner, Michael J. Grasso, an inmate confined in the Canaan United

States Penitentiary, Waymart, Pennsylvania, filed the instant petition for a

writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1). He challenges

his 2019 federal sentence imposed by the United States District Court for the

Eastern District of Pennsylvania. Id. For the reasons set forth below, the

Court will dismiss Petitioner’s §2241 petition without prejudice for lack of

jurisdiction.



I. Background

      Grasso’s conviction and sentence in the Eastern District of

Pennsylvania’s federal court was recently summarized by that court as

follows:

      In August of 2017, a grand jury indicted Grasso on twenty-nine
      counts of mail fraud, eight counts of wire fraud, twenty-two
     counts of money laundering, six counts of making false
     statements and one count of aiding and abetting. See
     (Indictment, ECF No. 1). After a bail hearing, Grasso was
     released pending trial on the conditions that he would submit
     certain outgoing mail to U.S. Postal Inspectors before distribution
     and abide by all federal, state and local laws while on release.
     See (Conditions on Release Order, ECF No. 9). Grasso violated
     both conditions by trying to unlawfully distribute “mailings using
     short-paid postage” and without submitting the mailings to U.S.
     Postal Inspectors, (Mot. to Revoke Bail 1, ECF No. 19), so the
     Court revoked his bail and ordered him remanded into custody.
     See (Order Revoking Bail, ECF No. 27). Grasso eventually
     pleaded guilty to over twenty counts. See (Guilty Plea Agreement
     ¶ 1, ECF No. 39). And in May of 2019, the Court sentenced him
     to seventy-eight months’ imprisonment. (J. in Crim. Case, ECF
     No. 64.)

United States v. Grasso, 2020 WL 5217131, slip op. at *1 (E.D. Pa. Sept. 1,

2020). Grasso never appealed the conviction or his sentence nor has he

sought relief under 28 U.S.C. §2255. (See Doc. 6-1 at 1, Criminal Docket for

Case #2:17-cr-00436).

     On January 25, 2021, Grasso filed the instant petition for habeas relief

seeking a “correction of sentence” based on newly discovered evidence,

including the elimination of two counts of conviction and removal of two

sentence enhancements. (Doc. 1). Additionally, Grasso requests that his

criminal history category of three be corrected to a category of two as it

resulted in an incorrect sentencing guideline range of 78 months. Id.




                                    -2-
II. Discussion

      It is well settled that to challenge the validity of a sentence, a federal

prisoner must file a motion to vacate pursuant to 28 U.S.C. §2255 in the

sentencing court, which is “already familiar with the facts of the case.” See

Boumediene v. Bush, 553 U.S. 723, 774-75 (2008); see also Russell v.

Martinez, 325 F. App’x 45, 47 (3d Cir. 2009) (noting that “a section 2255

motion filed in the sentencing court is the presumptive means for a federal

prisoner to challenge the validity of a conviction or sentence”). Conversely,

a federal prisoner may challenge the execution of his sentence, such as the

denial or revocation of parole or the loss of good-time credits, by filing a

petition pursuant to 28 U.S.C. §2241 in the district court for the federal

judicial district where he is in custody. See 28 U.S.C.§ 2241(a); Rumsfeld v.

Padilla, 542 U.S. 443-44 (2004); Coady v. Vaughn, 251 F.3d 480, 485 (3d

Cir. 2001). However, if a petitioner shows “that a §2255 motion ‘is inadequate

or ineffective to test the legality of his detention,’ ... [he may] resort to §2241

to challenge the validity of the conviction or sentence.” See Brown v.

Mendez, 167 F. Supp. 2d 723, 726 (M.D. Pa. 2001); see also 28 U.S.C.

§2255(e); Litterio v. Parker, 369 F.2d 395, 395 (3d Cir. 1966) (“It is firmly

established that the remedy available to a federal prisoner under 2255 is
                                       -3-
exclusive in the absence of a showing that such remedy ‘is inadequate or

ineffective to test the legality of [the prisoner’s] detention.’ ”).

      A motion under §2255 is not “inadequate or ineffective” if the

sentencing court has previously denied relief. See In re Dorsainvil, 119 F.3d

245, 251 (3d Cir. 1997). Nor is a §2255 motion “inadequate or ineffective”

merely because the inmate “is unable to meet the requirements of [28

U.S.C.] §2244 and §2255(h), which require a federal prisoner to obtain

preauthorization from the appropriate United States Court of Appeals before

filing a second or subsequent §2255 motion in the sentencing court.” See

Miller v. United States, No. 3:19-cv-2159, 2020 WL 820334, at *2 (M.D. Pa.

Jan. 9, 2020), report and recommendation adopted, 2020 WL 815777 (M.D.

Pa. Feb. 18, 2020). Moreover, “§2255 is not inadequate or ineffective merely

because the petitioner cannot satisfy §2255’s timeliness or other

gatekeeping requirements.” See Long v. Fairton, 611 F. App'x 53, 55 (3d Cir.

2015) (citing Dorsainvil, 119 F.3d at 251). The Third Circuit:

      permits access to §2241 when two conditions are satisfied: First,
      a prisoner must assert a “claim of ‘actual innocence’ on the
      theory that ‘he is being detained for conduct that has
      subsequently been rendered non-criminal by an intervening
      Supreme Court decision’ and [Third Circuit] precedent construing
      an intervening Supreme Court decision”—in other words, when
      there is a change in statutory caselaw that applies retroactively
      in cases on collateral review. And second, the prisoner must be
      “otherwise barred from challenging the legality of the conviction
                                        -4-
      under § 2255.” Stated differently, the prisoner has “had no earlier
      opportunity to challenge his conviction for a crime that an
      intervening change in substantive law may negate.”

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting

Dorsainvil, 119 F.3d at 251). If a petitioner improperly challenges a federal

conviction or sentence under §2241, the §2241 petition must be dismissed

for lack of jurisdiction. See Cradle v. United States, 290 F.3d 536, 539 (3d

Cir. 2002).

      In the instant case, Petitioner challenges his conviction and sentence,

presenting several arguments for why they are invalid. Petitioner, however,

has not met his burden of demonstrating that a motion under §2255 is

inadequate or ineffective to challenge the legality of his detention. Moreover,

even if Grasso’s petition did pass procedural muster, jurisdiction would

reside in the Eastern District of Pennsylvania as the court of conviction and

court that imposed his sentence. See 28 U.S.C. §2255(a). While Petitioner

has not filed a §2255 motion challenging his conviction and sentence, this

Court has noted that “[t]he remedy afforded under § 2241 is not an additional,

alternative, or supplemental remedy to that prescribed under §2255.” See

Dusenberry v. Oddo, No. 17-cv-2402, 2018 WL 372164, at *4 (M.D. Pa. Jan.

11, 2018). Likewise, as noted above, “§2255 is not inadequate or ineffective

merely because the petitioner cannot satisfy §2255’s timeliness or other
                                     -5-
gatekeeping requirements.” See Long, 611 F. App’x at 55. Therefore,

Petitioner may not rely upon §2241 to raise his claims, and the Court will

dismiss his §2241 petition for lack of jurisdiction.



III. Conclusion

         Based on the foregoing, Grasso’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. §2241 will be dismissed for lack of jurisdiction without

prejudice to Petitioner’s right to file a §2255 motion in the sentencing court,

subject to the pre-authorization requirements set forth in 28 U.S.C. §§2244

and 2255(h), as they may apply. Because Petitioner is not detained because

of a process issued by a state court and the petition is not brought pursuant

to §2255, no action by this Court with respect to a certificate of appealability

is necessary.

        An appropriate Order follows.



                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge

Dated: May 21, 2021
21-0130-01




                                        -6-
